Martin, J. (dissenting).
The policy of insurance under consideration was prepared and issued by the defendant and not by the plaintiff. The defendant is, therefore, chargeable with the form thereof. If it is ambiguous, the fault is with the defendant and not with the plaintiff. Those applying for a policy of insurance should not be required to be experts in the construction thereof. Concededly, most people who apply for insurance are not experts in grammatical construction. The applicant has no choice in nor the right to dictate the form which the insurer will use but must accept the company’s form. Having done so, it would be unfair now to hold that because the form is incorrect, the company may escape liability.
The insured takes the policy as it reads; if it is ambiguous or does not express the meaning that the insurer, the defendant herein, intended, the plaintiff should not be held responsible for that fact.
*190I agree with the court at Special Term that the clause in question is susceptible of plaintiff’s construction and that in order to give it the meaning contended by the defendant, it is necessary to read into it certain words. It should not be necessary for an insured to read any words into forms prepared by an insurance company. That understanding of the clause in question which the insurer had when the policy was issued should be adopted.
The court at Special Term properly denied the motion and I vote to affirm.
Merrell, J., concurs.
Order reversed, with twenty dollars costs and disbursements, and motion granted.